 


110 HRES 381 IH: Referring the bill (H.R. 2124), entitled 
U.S. House of Representatives
2007-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 381 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2007 
Ms. Carson submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Referring the bill (H.R. 2124), entitled A bill for the relief of Adela and Darryl Bailor, to the chief judge of the United States Court of Federal Claims for a report thereon. 
 
 
 
1.ReferralThe bill (H.R. 2124), entitled A bill for the relief of Adela and Darryl Bailor, now pending in the House of Representatives, together with all the accompanying papers, is referred to the chief judge of the United States Court of Federal Claims. 
2.Proceedings and reportUpon receipt of the bill under section 1, the chief judge shall— 
(1)proceed under sections 1492 and 2509 of title 28, United States Code; and 
(2)report back to the House of Representatives, at the earliest practicable date, providing— 
(A)such findings of fact and conclusions of law that are sufficient to inform Congress of the nature, extent and character of the compensation referred to in the bill as a legal or equitable claim against the United States; and 
(B)the amount, if any, legally or equitably due from the United States to Adela and Darryl Bailor. 
 
